J-S29014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JONATHAN R. LAMBERT                        :
                                               :
                       Appellant               :   No. 3563 EDA 2019

       Appeal from the Judgment of Sentence Entered November 19, 2019
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0000315-2018


BEFORE:      PANELLA, P.J., NICHOLS, J., and PELLEGRINI, J.*

MEMORANDUM BY PANELLA, P.J.:                        Filed: September 24, 2020

        Jonathan R. Lambert appeals from the judgment of sentence imposed

on November 19, 2019, in the Chester County Court of Common Pleas. On

May 14, 2019, a jury convicted Lambert of criminal use of a communication

facility, possessing instruments of crime, criminal conspiracy to commit

burglary, criminal conspiracy to commit criminal trespass, criminal conspiracy

to commit possessing instruments of crime, and criminal conspiracy to commit

theft by unlawful taking.1 The trial court sentenced Lambert to an aggregate

term of four to nine years’ incarceration plus two years of probation. On


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 See 18 Pa. C.S.A. § 7512(a), 907(a), 903(a)(1-2)/3502(a)(4), 903(a)(1-
2)/3503(a)(1)(ii),   903(a)(1-2)/907(a),    and     903(a)(1-2)/3921(a),
respectively.
J-S29014-20


appeal, Lambert raises the following claims: (1) the trial court erred in denying

his motion to suppress because the vehicle stop at issue was purportedly

illegal; and (2) the court erred in denying his petition for writ of habeas corpus

by finding that the Commonwealth had met its burden of establishing a prima

facie case for the offenses held at his trial. After careful consideration, we

affirm the judgment of sentence.

      The trial court set forth the facts and procedural history as follows:

             The facts of this matter in a nutshell are that the [Lambert]
      participated in a conspiracy to commit Burglary and other related
      offenses in Coatesville, Chester County, Pennsylvania over the
      course of six (6) days from November 18, 2017 through November
      3, 2017. [Lambert]’s participation was revealed in two (2)
      recorded phone calls he received from his brother, Douglas
      Lambert, who was in prison when he made these and other
      recorded calls to the members of the conspiracy, surveillance
      conducted by the Coatesville Police Department upon their receipt
      of the records of these calls, and [Lambert]’s presence with two
      (2) of the co-conspirators during a traffic stop at approximately
      11:30 p.m. on the night of November 23, 2017, Thanksgiving
      night, during which stop various tools, including ski masks, wire
      bolt cutters, night-vision goggles, machetes, and other
      implements utilized in burglaries were found in the car. [Lambert]
      was taken into custody. No burglary was ever consummated.

            A Police Criminal Complaint was filed on November 24, 2017
      charging [Lambert] with Burglary and related offenses. At the
      Preliminary Hearing held on January 29, 2018, the Commonwealth
      amended the Police Criminal Complaint by withdrawing the
      following offenses: Burglary, 18 Pa.C.S.A. § 3502(a); Criminal
      Conspiracy to Commit Burglary, 18 Pa.C.S.A. §§903, 3502(a);
      Criminal Use of Communication Facility, 18 Pa.C.S.A. § 7512(a);
      and Possessing Instruments of Crime, 18 Pa.C.S.A. § 907(a).

            The Commonwealth then added the following charges:
      Criminal Conspiracy to Commit Burglary, 18 Pa.C.S.A. §§ 903,
      3502(a)(4), graded as an F-2; Criminal Attempt to Commit
      Burglary, 18 Pa.C.S.A. §§ 901, 3502(a)(4), graded as an F-2; two

                                      -2-
J-S29014-20


     (2) counts of Criminal Use of a Communication Facility, 18
     Pa.C.S.A. § 7512(a), graded as F-3’s; Criminal Conspiracy to
     Commit Criminal Use of a Communication Facility, 18 Pa.C.S.A.
     §§ 903, 7512(a), graded as an F-3; Prohibited Offensive Weapons,
     18 Pa.C.S.A. § 908(a), graded as an M-1; Criminal Conspiracy to
     Commit Prohibited Offensive Weapons, 18 Pa.C.S.A. §§ 903,
     908(a), graded as an M-1; two (2) counts of Possessing
     Instruments of Crime, 18 Pa.C.S.A. § 907(a), graded as an M-1;
     Criminal Conspiracy to Commit Possessing Instruments of Crime,
     18 Pa.C.S.A. §§ 903, 907(a), graded as an M-1; Criminal
     Conspiracy to Commit Criminal Trespass, 18 Pa.C.S.A. §§ 903,
     3503(a)(1)(ii), graded as an F-2; Criminal Attempt to Commit
     Criminal Trespass, 18 Pa.C.S.A. §§ 901 , 3503(a)(1 )(ii), graded
     as an F-2; Criminal Conspiracy to Commit Theft by Unlawful
     Taking or Disposition, 18 Pa.C.S.A. §§ 903, 3921(a), graded as an
     M-3; Criminal Attempt to Commit Theft by Unlawful Taking or
     Disposition, 18 Pa.C.S.A. §§ 901, 3921 (a), graded as an M-3;
     Criminal Conspiracy to Commit Receiving Stolen Property, 18
     Pa.C.S.A. §§ 903, 3925(a), graded as an M-3; and Criminal
     Attempt to Commit Receiving Stolen Property, 18 Pa.C.S.A. §§
     901, 3925(a), graded as an M-3. At the conclusion of the
     Preliminary Hearing, the Magisterial District Justice dismissed the
     charges of Criminal Attempt to Commit Receiving Stolen Property
     and Criminal Attempt to Commit Theft by Unlawful Taking.

           By Information filed February 9, 2018, the Commonwealth
     charged [Lambert] with one (1) count (Count I) of Criminal
     Attempt to Commit Burglary, 18 Pa.C.S.A. §§ 901, 3502(a)(4),
     graded as an F-2; one (1) count (Count II) of Criminal Attempt to
     Commit Criminal Trespass, 18 Pa.C.S.A. §§ 901, 3503(a)(1 )(ii),
     graded as an F-2; two (2) counts (Counts III and IV) of Criminal
     Use of a Communication Facility, 18 Pa.C.S.A. § 7512(a), graded
     as an F-3; two (2) counts (Counts V and VI) of Possessing
     Instruments of Crime, 18 Pa.C.S.A. § 907(a), graded as an M-1;
     one (1) count (Count VII) of Prohibited Offensive Weapons, 18
     Pa.C.S.A. § 908(a), graded as an M-1; and seven (7) counts
     (Counts VIII - XIV) of Criminal Conspiracy, 18 Pa.C.S.A. §
     903(a)(1 ), -(2), with the objectives being Burglary, Criminal
     Trespass, Criminal Use of a Communication Facility, Possessing
     Instruments of Crime, Prohibited Offensive Weapons, Theft by
     Unlawful Taking, and Receiving Stolen Property.

          [Lambert] filed an Omnibus Pretrial Motion on April 16,
     2018. In his Omnibus Pretrial Motion, [Lambert] brought a Motion

                                    -3-
J-S29014-20


     to Dismiss/Motion for Writ of Habeas Corpus and a Motion for
     Compulsory Disclosure, Discovery, and Inspection. The Motion for
     Compulsory Disclosure, Discovery, and Inspection was addressed
     in a separate Order and is not implicated in this appeal. On May
     4, 2018 [Lambert] filed a Motion to Suppress. [He] also submitted
     a Memorandum of Law in support of his Motions, although it does
     not appear to have been filed.

           [The trial court] held a hearing on [Lambert]’s Motion to
     Dismiss/Motion for Writ of Habeas Corpus and his Motion to
     Suppress on October 29, 2018. With respect to the habeas Motion,
     the Commonwealth and the defense stipulated that the
     Commonwealth would rely on the transcript of the Preliminary
     Hearing and not supplement that transcript with further evidence.
     By Order dated February 28, 2019, … [the trial court] denied
     [Lambert]’s Motion to Suppress but granted in part and denied in
     part his Motion to Dismiss/Motion for Writ of Habeas Corpus. With
     respect to the Motion to Dismiss/Motion for Writ of Habeas Corpus,
     [the court] determined that the Commonwealth failed to establish
     a prima facie case on the charges of Criminal Attempt to Commit
     Burglary and Criminal Attempt to Commit Criminal Trespass, and
     [the court] dismissed those charges. With respect to the
     remaining     charges    [the   court]   determined     that   the
     Commonwealth had met its burden.

           [Lambert] was tried before a jury over the course of six (6)
     days: May 7, 2019, May 8, 2019, May 9, 2019, May 10, 2019, May
     13, 2019, and May 14, 2019. Further modifications by the
     Commonwealth were made to the charges levied, such that
     ultimately the charges presented to the jury included only the
     following: Count I – Criminal use of a Communication Facility, 18
     Pa.C.S.A. § 7512(a); Count II – Possessing Instruments of Crime,
     18 Pa.C.S.A. § 907(a); Count III – Criminal Conspiracy to Commit
     Burglary, 18 Pa.C.S.A. §§ 903(a)(1), -(2), 3502(a)(4); Count IV
     – Criminal Conspiracy to Commit Criminal Trespass, 18 Pa.C.S.A.
     §§ 903(a)(1), -(2), 3503(a)(1)(ii); Count V – Criminal Conspiracy
     to Commit Possessing Instruments of Crime, 18 Pa.C.S.A. §§
     903(a)(1), -(2), 907(a); and Count VI – Criminal Conspiracy to
     Commit Theft by Unlawful Taking, 18 Pa.C.S.A. §§ 903(a)(1), -
     (2), 3921 (a). The jury convicted [Lambert] on all charges.

           [The trial court] ordered a Pre-Sentence Investigative
     Report on July 10, 2019, after it was brought to the [c]ourt’s
     attention that one had not been ordered, and deferred sentencing

                                   -4-
J-S29014-20


       with the agreement of the parties.… Finally, [Lambert] was
       sentenced on November 19, 2019.

              [The trial court] sentenced [Lambert] as follows: on Count
       III, Criminal Conspiracy to Commit Burglary, [Lambert] received
       a term of two and a half (2 ½) years to five (5) years in a State
       Correctional Facility plus a fine of $10.00; on Count I, Criminal
       Use of a Communication Facility, [he] received a term of one and
       a half (1 ½) years to four (4) years in a State Correctional Facility,
       to run consecutive to the sentence imposed on Count Ill; on Count
       II, Possessing Instruments of Crime, [he] received a sentence of
       two (2) years of probation, to run consecutive to the sentence
       imposed on Count I; on Count V, Conspiracy to Commit
       Possessing Instruments of Crime, [the court] determined that this
       offense merged with Count II and did not impose a sentence on
       Count V; on Count VI , Criminal Conspiracy to Commit Theft by
       Unlawful Taking, [the court] determined that this offense merged
       with Count III, and so [it] did not impose a sentence on this
       conviction; finally, with respect to Count IV, Criminal Conspiracy
       to Commit Criminal Trespass, [the court] imposed no further
       penalty upon the [Lambert]. Thus, [Lambert]’s aggregate term of
       imprisonment is four (4) to nine (9) years in a State Correctional
       Facility followed by two (2) years of consecutive probation. [The
       court] gave [Lambert] credit for time served from November 24,
       2017 through November 19, 2019, directed him to have no
       criminal contact with his co-defendants, and ordered him to pay
       the costs of prosecution. [Lambert] did not file a post-sentence
       motion.

Trial Court Opinion, 2/27/2020, at 1-6. This timely appeal followed.2

       In his first argument, Lambert contends the trial court improperly denied

his motion to suppress. He claims police lacked reasonable suspicion or




____________________________________________


2 The trial court directed Lambert to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b) on December 19,
2019. Lambert complied with the order by filing a statement on January 8,
2020. Thereafter, the trial court issued a Pa.R.A.P. 1925(a) opinion on
February 27, 2020.

                                           -5-
J-S29014-20


probable cause to stop the vehicle he was riding in. See Appellant’s Brief, at

18-28.

     In reviewing the denial of a motion to suppress, this Court must

determine:

     whether the suppression court’s factual findings are supported by
     the record and whether the legal conclusions drawn from those
     facts are correct. Because the Commonwealth prevailed before the
     suppression court, we may consider only the evidence of the
     Commonwealth and so much of the evidence for the defense as
     remains uncontradicted when read in the context of the record as
     a whole. Where the suppression court’s factual findings are
     supported by the record, we are bound by these findings and may
     reverse only if the court’s legal conclusions are erroneous. Where,
     as here, the appeal of the determination of the suppression court
     turns on allegations of legal error, the suppression court’s legal
     conclusions are not binding on an appellate court, whose duty it
     is to determine if the suppression court properly applied the law
     to the facts. Thus, the conclusions of law of the courts below are
     subject to our plenary review ... Our scope of review is limited to
     the evidence presented at the suppression hearing.

Commonwealth v. Thran, 185 A.3d 1041, 1043 (Pa. Super. 2018) (citations

omitted), appeal denied, 195 A.3d 558 (Pa. 2018).

     Here, the trial court found Lambert waived his suppression issue

because he did not properly preserve the claim. See Trial Court Opinion,

2/27/2020, at 41. This determination is supported by the record.

     In his motion to suppress, Lambert briefly makes an allegation that the

traffic stop was conducted without reasonable suspicion or probable cause.

See Motion to Suppress, 5/4/2018, at ¶ 4. However, he focuses the majority

of his argument on the assertion that law enforcement conducted a

warrantless search of the vehicle, no exception to the warrant requirement

                                    -6-
J-S29014-20


was established, and that the subsequent arrest was not supported by

probable cause. See Motion to Suppress, 5/4/2018, at ¶¶ 9-19.

     At the October 2018 suppression hearing, the following exchange

clarified the scope of Lambert’s argument:

     [The Commonwealth]: Your Honor, as a preliminary motion, I
     would ask that [defense counsel]’s motion to suppress be
     dismissed as a matter of law, your Honor.

            He’s seeking suppression over the search of a vehicle. The
     search of the vehicle that belonged to William Roussos[, the driver
     and Lambert’s co-conspirator]. Under Pennsylvania law, your
     Honor, he has no standing to be able to address that particular
     issue in Pennsylvania. We’re dealing with issues of search and
     seizure. The defendant must establish standing to challenge and
     they must also demonstrate a reasonable expectation of privacy
     in the property searched. Commonwealth versus Black, 758 A.2nd
     1253.

           In cases involving the possessory offense, it is well
     established that a possessory offense automatically defers
     standing to object to a search, Commonwealth versus Peterson,
     636 A.2nd 615, but, having brought any such claim, those with
     standing must demonstrate its merits, and the burden is on the
     defense, by showing his or her reasonable or legitimate
     expectation of privacy in the premises. Again, Commonwealth
     versus Peterson and Commonwealth versus Cameron, 561 A.2nd
     783.

           So the inquiry whether the defendant had a reasonable
     expectation of privacy for standing purposes in a non-possessory
     offense is no different from the inquiry when analyzing whether
     the policy conducted themselves a recognized zone of privacy.
     Commonwealth versus Duncan, 817 A.2nd 455.

           He has to establish before he goes forward with this hearing
     how his client had a reasonable expectation of privacy in the
     vehicle belonging to William Roussos, otherwise, your Honor, he
     had no basis to challenge under Pennsylvania law.

     THE COURT: All right.

                                    -7-
J-S29014-20



     [Defense counsel]: If I may address the court.

     THE COURT: Yes.

     [Defense counsel]: My motion to suppress was not only
     based on the search but on the arrest. We have standing to
     challenge the arrest. This was a warrantless arrest. I think
     on that alone, I agree in that regard. I didn’t realize when I filed
     this that there had been a consent made by Mr. Roussos and that’s
     why I filed it that way; however, I’m also challenging the
     actual arrest of Mr. Lambert.

     [The Commonwealth]: I would ask, your Honor, then he state on
     the record what evidence he’s actually seeking to suppress,
     because if it’s something that was found on his person, obviously
     that becomes an issue, but he can’t suppress the search of the
     vehicle again, because he has no reasonable expectation of
     privacy of the vehicle.

     [Defense counsel]: I’m not --

     THE COURT: Hold on before any more argument. Do you have a
     spare copy of your motion to suppress or does anyone?

     [Defense counsel]: I don’t, but I can hand up my copy.

     THE COURT: Remind me to give it back to you at the end, Counsel.

     [Defense counsel]: Yes, your Honor.

     THE COURT: I’m having a difficult time locating it. I know we had
     it earlier.

     [Defense counsel]: Your Honor, if I may, think we ought to put on
     the record --

     THE COURT: You were going to say something and I interrupted
     you. Go ahead.

     [Defense counsel]: The issue I’m now seeking to suppress is
     the actual arrest. So, there wasn’t any reasonable
     suspicion or probable cause. There was just a stop of the
     vehicle and all of the occupants were detained and

                                     -8-
J-S29014-20


     arrested. So, I’m going to that suppression of the actual
     arrest.

     [The Commonwealth]: Your Honor, you can’t suppress the body.
     You can’t suppress the arrest. All you can suppress is evidence
     that flows from the illegal activity. So, unless he’s specifically
     citing something that the police got from him, whether a
     statement or something that was found on his person during a
     search incident to arrest, there’s nothing to suppress with an
     arrest.

           His motion all deals with a search. It talks about it back and
     forth and just saying that there’s -- he does mention no probable
     cause to arrest but he’s not mentioning or stating with
     particularity as required in the rule what it is that he’s seeking to
     suppress. So, if he’s not seeking what he’s saying that is flowing
     from the illegal arrest, there is nothing that the Commonwealth
     can do to regress it.

           If he’s saying that he wants to suppress all of the items that
     were found in the vehicle, it goes back to the original issue, he
     has no expectation of privacy in the vehicle because the vehicle
     doesn’t belong to him, therefore he can’t challenge it as a matter
     of law.

     [Defense counsel]: Your Honor, I have no further argument on the
     matter.

     [The Commonwealth]: It’s their burden to show that he has a
     reasonable expectation of privacy, your Honor and I would again
     like to repeat that.

     [Defense counsel]: Your Honor, he is charged with conspiracy,
     with possession of instruments of crime, with possession of
     prohibited offensive weapons.

           They’re claiming he was in possession of those and I think
     that grants standing. Whether or not -- my client did not possess
     instruments of crime, did not possess prohibited offensive
     weapons. If they concede that, then I guess I have no argument.

     THE COURT: [Roussos’ counsel], you joined in this motion?




                                     -9-
J-S29014-20


     [Roussos’ counsel]: I filed an independent one, seeking to
     suppress the stop.

     THE COURT: But you’re not disputing consent?

     [Roussos’ counsel]: No, I’m not. No, Mr. Roussos indeed was the
     driver of the car. It was his car and he consented to the police
     officer to look around the back of it.

     [The Commonwealth]: Mr. Roussos is in a completely different
     posture, your Honor, because it’s his vehicle, so obviously I’m not
     going to challenge [Roussos’ counsel’s] expectation of privacy on
     that.

     THE COURT: I understand that, but I believe we wouldn’t be taking
     any different evidence today. Is that fair to say?

     [The Commonwealth]: The difference being [defense counsel]
     would have an opportunity to cross-examine and again, I don’t
     feel that’s appropriate, given the fact that he has not established
     that his client has a reasonable expectation of privacy and he’s
     not indicated in any way, shape or form how his client has any
     reasonable expectation of privacy in Mr. Roussos’ vehicle.

     THE COURT: Do either of you have authority for me on your
     position?

     [Defense counsel]: Not today, your Honor, but I can do some
     research and provide that to you.

                                       …

     THE COURT: … My immediate reaction was that [the
     Commonwealth] has a point, certainly as to the items. Any
     physical evidence retrieved from the vehicle as it relates to your
     client and his ability to fight this out on the grounds of expectation
     of privacy, but your motion, it did contain also, at least in the
     wherefore clause or somewhere in there, it mentions statements
     or admissions and so forth. Are we dealing with any of these things
     as it relates to your clients?

     [Defense counsel]: Yes, we should be regarding the intercepted
     calls.


                                    - 10 -
J-S29014-20


     THE COURT: Which were before, correct?

     [The Commonwealth]: Correct.

     THE COURT: Before the stop.

     [The Commonwealth]: There is no statement made by his client.
     I believe from the former detective, he [invoked] his rights so he
     was never interviewed.

     THE COURT: So there was never anything written, oral or taped?

     [Roussos’ counsel]: Recorded or anything.

     THE COURT: Any other kind of statement or admission on behalf
     of [defense counsel]’s client that would be at or subsequent to the
     stop?

     [The Commonwealth]: Then I believe the Commonwealth is
     correct.

     So, I’m going to grant your motion, your oral              motion,
     [Commonwealth] as it relates to Jonathan Lambert.

     [The Commonwealth]: Thank you, your Honor.

     THE COURT: It doesn’t have any effect on Mr. Roussos’ motion.

           [Defense counsel], if you would like to place anything
     else on the record, I will let you do that.

     [Defense counsel]: No, your Honor. I think I’ve covered it. I
     think we have standing. They’re charging with possession crimes.
     You know, charging him with possession of instruments of crime
     and prohibited offensive weapons, I think that’s a basis for a
     standing. If the Court feels otherwise, I understand and accept
     that.

     THE COURT: Well, based on -- I reviewed your motion again and
     it is all based on the -- it appears as though it was drafted not
     knowing that there was a consent by the owner.

     [Defense counsel]: That’s correct.


                                   - 11 -
J-S29014-20


      THE COURT: Which is not being disputed at this point, so I think
      it invalidates or renders moot much of that. Actually, all of the
      argument that’s within your motion which is why I’m granting the
      Commonwealth’s motion.

      [Defense counsel]: I understand.

N.T., 10/29/2018, at 5-13 (emphases added).

      From this exchange, we first conclude that defense counsel was unaware

that the driver of the vehicle and Lambert’s co-defendant, Roussos, had given

his consent to allow police to search his vehicle. See id., at 7. This

circumstance did not, as the Commonwealth argued at the hearing, prohibit

Lambert from challenging the validity of the stop. See Commonwealth v.

Strickler, 757 A.2d 884, 889 (Pa. 2000) (noting that government has

heightened standard for establishing consent in the wake of an illegal stop);

see also Commonwealth v. Shabezz, 129 A.3d 529, 535 (Pa. Super. 2015)

(holding that passenger of stopped vehicle had standing to seek suppression

of evidence garnered from search of vehicle on the basis that the stop was

illegal). Nor did it prohibit Lambert from seeking to suppress items seized from

the vehicle. See Shabezz, 129 A.3d at 535.

      However, we also conclude that Roussos’s consent altered the

fundamental question before the suppression court. No longer was the issue

solely whether the police had probable cause or reasonable suspicion to stop

the vehicle. If the trial court concluded that the stop was in fact illegal, this

would not, by itself, be cause for suppression of the evidence in the car.

Rather, suppression would only be required if the Commonwealth failed to

                                     - 12 -
J-S29014-20


establish   that   Roussos’s   consent    was   voluntarily   given   under   the

circumstances. See Strickler, 752 A.2d at 901. This is a distinct factual and

legal issue from the issue of whether police had sufficient reasons to effectuate

the stop in the first place.

      Finally, we observe that Lambert’s counsel did not raise a challenge to

the voluntariness of Roussos’s consent.

      It is well-settled that an issue not first presented to the trial court is

waived on appeal. See Pa.R.A.P. 302(a). This Court has previously held that

“appellate review of [a ruling on] suppression is limited to examination of the

precise basis under which suppression initially was sought; no new theories of

relief may be considered on appeal.” Commonwealth v. Little, 903 A.2d
1269, 1272-1273 (Pa. Super. 2006); see also Pa.R.Crim.P. 581(D)

(explaining that an omnibus pretrial motion must “state specifically and with

particularity the evidence sought to be suppressed, the grounds for

suppression, and the facts and events in support thereof). Moreover, an issue

that is raised before the court but abandoned at a subsequent hearing is

waived for appellate purposes. See Commonwealth v. Leaner, 202 A.3d
749, 765 n.3 (Pa. Super. 2019).

      Lambert briefly alleged in his motion to suppress that the traffic stop

was conducted without reasonable suspicion or probable cause, but he did not

further elaborate on the claim with any explanation or support from the

record. Nor, as noted previously, did Lambert orally raise a challenge to


                                     - 13 -
J-S29014-20


Roussos’ consent. Under these circumstances, he failed to state an argument

for suppressing evidence seized from Roussos’s vehicle. See Little, 903 A.2d

at 1272-1273. Under Leaner, Lambert abandoned the argument at the

suppression hearing by failing to raise it in any manner. See Leaner, 202
A.3d at 765 n.3.3

       It merits mention that the court gave Lambert’s counsel the opportunity

to raise any additional issues at the suppression hearing, and counsel declined

to do so. See N.T., 10/29/2018, at 12-13. Accordingly, because Lambert did

not properly preserve an argument capable of supporting suppression of the

evidence, he has waived it.

       Further, Lambert did not identify the suppression court’s ruling that he

lacked standing as a matter complained of on appeal in his Pa.R.A.P. 1925(b)

statement. As a result, any contention that the court erred in this regard is

waived. See Commonwealth v. Pacheco, 227 A.3d 358, 370 n.13 (Pa.

Super. 2020).

       In Lambert’s second argument, he complains the court erred in denying

his petition for writ of habeas corpus by finding that the Commonwealth had


____________________________________________


3 We note the trial court addressed the merits of Lambert’s argument
concerning the stop in its February 28, 2019 order. See Order, 2/28/2019, at
3-5 n.1. Nevertheless, the court subsequently explained this part of the order
was “a nullity because … [it] had already dismissed [Lambert]’s Motion to
Suppress at the beginning of the suppression hearing, prior to the testimony
of the first witness, thereby precluding defense counsel from putting on any
evidence with respect thereto or cross-examining the Commonwealth’s
witnesses.” Trial Court Opinion, 2/27/2020, at 40.

                                          - 14 -
J-S29014-20


met its burden of establishing a prima facie case for the offenses held for trial.

See Appellant’s Brief, at 28. He states the Commonwealth’s proof at the

preliminary hearing merely amounted to phone calls Lambert and his

incarcerated brother shared with Roussos and that the police subsequently

decided to pull over a car, driven by Roussos and Lambert being a passenger.

See id., at 28. Lambert alleges:

      Whoever was in the car had not committed any acts which would
      permit any reasonable fact finder or any reasonable prima facie
      appraiser to decide that there was enough evidence that any of
      these people were attempting to commit a burglary, or that
      criminal activity was afoot. It’s not enough to be present at a place
      even a burglary has been committed.
Id., at 31-32.

      Moreover, he contends the trial court did not apply the correct standard

of proof because it relied on the testimony presented at the preliminary

hearing which was before a magistrate district judge. Lambert states, “By

finding for the Commonwealth on no additional proof being submitted, and

the Commonwealth relying on the transcript from the preliminary hearing,

[the trial court] incorrect[ly] allowed the matter to be submitted to the jury.”
Id., at 32. He states:

      The police cannot possibly have had enough proof to have been
      the subject of a criminal attempt of burglary because the suspects
      weren’t even at a place where any burglary might have occurred.
      When these people were charged with criminal attempt of
      burglary, they were in a car. The car was followed in a circular
      route for a period of about 20 minutes. They went out and back.
      They didn’t stop anywhere. They weren’t anywhere which might
      have been burgled, and they certainly didn’t stop anywhere and
      do any actual entry to any place.

                                     - 15 -
J-S29014-20
Id., at 33. He further argues there was no evidence of an agreement among

the individuals or that an overt step was taken to support a conspiracy theory,

and that the police acted prematurely. Id., at 33-35.

      Our scope and standard of review regarding a habeas corpus petition is

as follows:

           We review a trial court’s grant [or denial] of a pre-trial
      habeas corpus motion de novo and our scope of review is plenary.
      See Commonwealth v. Dantzler, 135 A.3d 1109, 1112 (Pa.
      Super. 2016) (en banc).

         As this Court explained in Dantzler:

         A pre-trial habeas corpus motion is the proper means for
         testing whether the Commonwealth has sufficient evidence
         to establish a prima facie case. To demonstrate that a prima
         facie case exists, the Commonwealth must produce
         evidence of every material element of the charged
         offense(s) as well as the defendant’s complicity therein. To
         meet its burden, the Commonwealth may utilize the
         evidence presented at the preliminary hearing and also may
         submit additional proof.


Commonwealth v. Carper, 172 A.3d 613, 620 (Pa. Super. 2017) (citation

omitted).

      In reviewing a trial court’s order granting [or denying] a
      defendant’s petition for writ of habeas corpus, we “must generally
      consider whether the record supports the trial court's findings, and
      whether the inferences and legal conclusions drawn from those
      findings are free from error.” . . . Notably, the Commonwealth
      does not have to prove the defendant’s guilt beyond a reasonable
      doubt. Further, the evidence must be considered in the light most
      favorable to the Commonwealth so that inferences that would
      support a guilty verdict are given effect.




                                     - 16 -
J-S29014-20


Commonwealth v. Santos, 876 A.2d 360, 363 (Pa. 2005) (citations

omitted).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the trial court, we conclude

that there is no merit to this issue. The trial court opinion properly disposes

of the question presented. See Trial Court Opinion, 2/27/2020, at 7-39

(concluding (1) any alleged failure to establish a prima facie case at the

hearing based on Lambert’s habeas corpus petition was immaterial because,

at trial, the Commonwealth satisfied its burden by proving the offenses

beyond a reasonable doubt; (2) with respect to the motion, the parties

stipulated that the Commonwealth would not supplement the hearing with any

additional evidence but would rely on the preliminary hearing transcript; and

(3) the prima facie evidence at the preliminary hearing, including that Lambert

and his cohorts were traveling in the middle of the night via a circuitous route,

on the day appointed for a criminal enterprise as discovered by the police

during their investigation of the men’s numerous recorded prison phone calls,

all dressed in black, with tools such as a stun gun, night-vision googles, and

machetes, as well as Roussos’ confession were sufficient to support Lambert’s

complicity in the various crimes presented to the jury for consideration at his




                                     - 17 -
J-S29014-20


trial).4 We adopt the trial court’s analysis as our own and affirm on that basis.

Accordingly, Lambert’s second argument fails.

       Judgment of sentence affirmed.

       Judge Pellegrini joins the memorandum.

       Judge Nichols concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/20




____________________________________________


4 We note the trial court mentions Commonwealth v. Ricker, 120 A.3d 349
(Pa. Super. 2015) (Ricker I), appeal dismissed as improvidently granted, 170
A.3d 494 (Pa. 2017) (per curiam) (Ricker II), regarding the notion that
hearsay evidence has been held to be sufficient alone to establish a prima
facie case, but stated that “the evidence here was not comprised solely of
hearsay testimony[.]”. See Trial Court Opinion, 2/27/2020, at 27. It merits
mention the Pennsylvania Supreme Court recently determined Pennsylvania
Rule of Criminal Procedure 542(E) does not permit exclusive reliance on
hearsay evidence to establish all elements of all crimes for purposes of
establishing a prima facie case at a defendant’s preliminary hearing and
thereby, expressly disapproved Ricker I. See Commonwealth v.
McClelland, No. 2 WAP 2018, 2020 WL 4092109 (Pa. July 21, 2020).

                                          - 18 -
Circulated 08/25/2020 03:00 PM